No briefs have been filed in support of this appeal. The petition in error contains but one assignment of error worthy of notice. The conviction rests chiefly upon the testimony of two accomplices, who employed the defendant to change the engine numbers for the purpose of concealing the fact *Page 375 
that the car was a stolen car. These accomplices were corroborated by a disinterested witness, who testified that the defendant was in the rear of the garage, where this car was, as late as 12:30 the night the numbers were said to have been changed. This, along with other attending circumstances, was sufficient under the state of facts shown in this case. The judgment of the trial court is affirmed.
DOYLE and EDWARDS, JJ., concur.